Citation Nr: 9926473	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-30 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a right knee 
disorder, and, if so, whether the reopened claim may be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 10 to 
November 11, 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago Illinois.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in March 1997.  In May 1997, the Board issued a decision 
determining that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for a right knee disorder.  The appellant appealed this 
decision, and in a memorandum decision dated in December 
1998, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals before 
March 1, 1999, hereinafter Court), vacated the Board's May 
1997 decision and remanded the case.


FINDINGS OF FACT

1.  An unappealed rating decision of March 1976 denied 
service-connection for a right knee disorder.  

2.  Subsequent rating decisions of May 1978 and June 1989 
confirmed the March 1976 rating decision, and no appeal was 
taken from either decision.

3.  The evidence added to the record since the June 1989 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The claim for service connection for a right knee 
disorder is not plausible.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998). 

2.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Briefly, the Court vacated the Board's May 1997 decision and 
remanded the case for the Board to apply 38 C.F.R. § 3.156(a) 
in light of the decision in  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), which essentially held that the definition 
of "new and material" evidence provided by 38 C.F.R. 
§ 3.156(a) is for application rather than the definition of 
"new and material" evidence enunciated by the Court in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome).  Although the veteran's representative, 
following return of the case to the Board, has requested that 
the Board remand the case to the RO, the Board notes that the 
veteran's March 1996 Statement of the Case provided him with 
the appropriate laws and regulations pertaining to his claim, 
including citation to 38 C.F.R. § 3.156.  Therefore, the 
Board concludes that a remand of the veteran's case is not 
warranted.

The Board also notes that the veteran, following the Board's 
May 1997 decision, submitted additional evidence in support 
of his claim, consisting of a September 1997 statement by the 
veteran and his parents essentially indicating that his 
parents had not provided any information concerning any knee 
or leg injury or disability to service examiners prior to the 
veteran's entrance into service.  The record reflects that 
the RO thereafter considered this evidence in a December 1998 
rating decision, but continued to deny the veteran's claim. 

The veteran's claim for service connection for a right knee 
disorder was previously denied in a March 1976 rating 
decision.  Subsequent rating decisions of May 1978 and June 
1989 continued the denial of the claim, and no appeal was 
taken from either decision.  Generally, a claim which has 
been denied in an unappealed rating decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

At the time of the June 1989 rating decision, the record 
included service medical records which demonstrated that the 
veteran's enlistment examination, dated in June 1974, noted 
the presence of a scar under the patella of his right knee, 
and recorded his complaints of occasional right knee pain and 
swelling.  The service medical records also reveal that a 
medical review board was convened in October 1974 to assess 
whether the veteran should be discharged from service.  It 
was reported that the veteran had sustained a laceration of 
the right knee in January 1974 and that since service 
entrance he had experienced pain and giving way of the right 
knee.  This board, which found no evidence that the veteran's 
period of service had aggravated his right knee scar, 
recommended that the veteran be discharged as being unfit for 
induction.

Also on file were private treatment records for December 1973 
to January 1976, which show that the veteran sustained a 
traumatic strain to his right knee in 1973 after a bicycle 
accident followed shortly by a sledding injury.  The veteran 
continued to complain of right knee pain in June 1974, but X-
ray studies of the knee were normal; he was diagnosed with 
right knee strain and possible osteochondritis dessicans 
cartilaginous injury.  A May 1975 treatment note indicates 
that the veteran presented with complaints of right knee pain 
after falling while roller skating.  Physical examination was 
normal and the veteran was diagnosed with possibly slight 
contusion or ligamentous strain.

Since the June 1989 rating decision the veteran has submitted 
hospital records from Saint Francis Medical Center for the 
period between December 1976 and October 1992.  The hospital 
records indicate that the veteran underwent several 
operations on his right knee.  The records also reflect that 
the veteran was treated for, among other difficulties, 
internal derangement and chondromalacia of his right knee.  A 
December 1976 entry indicates that the veteran reported 
experiencing right knee problems prior to service, that he 
was discharged shortly after service entrance due to right 
knee trouble, and that he had continued to experience 
intermittent episodes of right knee pain.  On physical 
examination, the veteran was noted to have a "[l]oose body, 
right knee; probably secondary to old osteo-chondritis 
dissecans."  Subsequent medical records concern later 
surgical procedures and treatment for the veteran's right 
knee condition.  The records are otherwise negative for 
further reference to the veteran's service and notably do not 
address whether the veteran's current right knee disorder had 
its onset in, or was aggravated by, his period of service.

The evidence added to the record also includes an April 1995 
statement by the veteran in which he contends that his right 
leg began to hurt in the last week of his basic training.  He 
also asserts that his right knee continuously swelled during 
his Advanced Individual Training (AIT).  The veteran states 
that, during service, he was sent to the base hospital for 
his right knee problems, that it was determined that his 
"kneecap was cracked," and that he was told that this 
condition probably occurred during basic training. 

Also added to the record is the transcript of testimony by 
the veteran at a March 1997 hearing held before the traveling 
section of the Board.  At this hearing, the veteran stated 
that prior to service, the only injury he sustained to his 
right knee occurred when he twisted it immediately prior to 
enlistment.  He testified that his right knee did not exhibit 
any signs of injury until his Advanced Infantry Training, at 
which time his knee began to swell and collapse.  In support 
of the veteran's claim, his representative asserted that 
there must have been aggravation of his right knee disorder 
because the veteran was found fit for duty when he enlisted. 

The evidence added to the record lastly includes a September 
1997 statement by the veteran and his parents to the effect 
that his parents had not provided any information to service 
examiners concerning knee or leg injury or disability prior 
to the veteran's service entrance.

The evidence added to the record since June 1989 shows that 
the veteran underwent surgery on his right knee within three 
years after being recommended for discharge as unfit for 
induction.  The evidence also includes sworn testimony to the 
effect that his right knee problems began during AIT in 
service.  As the evidence submitted since June 1989 is new 
and arguably bears directly on the question of whether the 
veteran's current right knee disorder either originated in 
service or was chronically aggravated thereby, the Board 
concludes that the evidence is new and material, and the 
veteran's claim is therefore reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 
1356 (1998).

This does not end the Board's inquiry, however.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  However, as a 
preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim, even 
where a claim has been reopened.  38 U.S.C.A. § 5107(a); 
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992). 

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  A preexisting injury or disease 
will be considered to have been aggravated by active military 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998).

Although the veteran denies that he had a right knee disorder 
prior to service, a scar under the patella of his right knee 
was noted on his entrance physical, he reported at that time 
that he experienced occasional right knee pain and swelling, 
and he has not otherwise provided any medical evidence 
supporting his contention that his right knee disorder 
originated in service.  Accordingly, as a right knee disorder 
was noted at the time of the veteran's service entrance, the 
veteran is not accorded the presumption that he was of sound 
condition prior to his entrance into service.  

Although the veteran experienced right knee pain and giving 
way in service and was thereafter discharged, a medical 
review board found no evidence that the veteran's period of 
service had aggravated his right knee scar, and there is 
otherwise no indication in service medical records or the 
post-service medical evidence of record that the preexisting 
right knee disorder increased in severity during service or 
as a result of service.  While the veteran claims that 
service physicians informed him that he sustained a right 
kneecap injury during service, the Board points out that the 
veteran's account of what his physicians purportedly told 
him, filtered as it is through the sensibilities of a 
layperson, does not constitute the competent medical evidence 
required to well ground his claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  Although the veteran underwent right 
knee surgery after service, the record reflects that the 
initial procedure was performed more than two years after 
service discharge, and after an intercurrent injury in 1975.  
Moreover, the Board notes that the only reference to the 
veteran's period of service in private medical records is 
historical in nature, and none of the records address whether 
his right knee disorder either originated in or was 
aggravated by service.  

In the instant case, the only evidence suggesting that the 
veteran's right knee disability was chronically aggravated as 
a result of service consists of the lay assertions of the 
veteran and his representative.  As the Court held in 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay persons 
are not competent to offer medical opinions, so the 
assertions of lay persons concerning medical causation cannot 
constitute evidence of a well-grounded claim.  In addition, 
although the veteran is competent to testify as to his 
symptoms during and after service, he is not competent to 
relate his present condition to those symptoms.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  Therefore, the Board 
concludes that the claim must be denied as not well grounded.

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether new 
and material evidence had been submitted with which to reopen 
his claim, the appellant has not been prejudiced by the 
Board's decision.  In addressing whether the veteran had 
submitted new and material evidence with which to reopen his 
claim, the RO relied on the standard established by the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome).  In Edenfield v. Brown, 8 Vet. App. 384 
(1995), the Court noted that, as a practical matter, the 
quality of evidence needed to well ground, or to reopen, a 
claim was nearly the same.  Id. At 390.  Therefore, the RO 
accorded the appellant at least as much consideration as his 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether the appellant's 
claim is well grounded would be pointless, and in light of 
the law cited above, would not result in a determination 
favorable to the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for a 
right knee disorder.  Graves v. Brown, 8 Vet. App. 522, 524 
(1996).


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for a right knee disorder is 
granted. 

A well grounded claim not having been submitted, entitlement 
to service connection for a right knee disorder is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

